Citation Nr: 1721430	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  12-04 910A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for embolism fistula residuals.

2.  Entitlement to an earlier effective date for post-traumatic stress disorder; mood disorder (previously claimed as a nervous disorder), to include as based on an allegation of clear and unmistakable error (CUE) in a December 1975 rating decision.


REPRESENTATION

Appellant represented by:	Gary C. Douglas, Agent


ATTORNEY FOR THE BOARD

H. Fisher, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from January 1968 to October 1969.

These matters are before the Board of Veterans' Appeals (Board) on appeal from December 1975, March 2009, and November 2014 rating decisions.  The Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California presently has jurisdiction over these issues. 

In November 1969, the Veteran filed a claim for service connection for a nervous condition.  He subsequently failed to report for the VA examination, and the RO denied his claim in March 1970.  The Veteran did not file a Notice of Disagreement (NOD), nor did he submit new evidence within one year.

In April 1975, the Veteran again filed a claim for service connection for a mental condition.  In December 1975, the RO denied this claim as the Veteran's first VA examination was lost, and he failed to report for the rescheduled examination.  Additionally, there was no other medical evidence on file to substantiate a nexus between the Veteran's mental condition and his active duty service.  The Veteran did not file a NOD, nor did he submit new evidence within one year.

In August 1991, the Veteran filed a claim to reopen the previous denial of service connection for a mental condition.  In December 1992, the RO denied service connection.  The Veteran did not file a NOD, nor did he submit new evidence within one year.

In January 1997, the Veteran filed a claim for service connection for a nervous disorder.  In April 1997, the RO denied the Veteran's claim as he failed to report for a VA examination, and thus could not establish a nexus between his nervous condition and active duty service.  The Veteran did not file a NOD, nor did he submit new evidence within one year.

In October 2008, the Veteran filed a claim to reopen the previous denial of service connection for a nervous disorder.  In March 2009, the RO granted service connection for post-traumatic stress disorder (PTSD); a mood disorder (previously characterized as a nervous disorder) evaluated at 30 percent.  In January 2010, the Veteran filed a NOD with respect to the effective date of the grant.  In April 2010, the RO issued a rating decision denying entitlement to an earlier effective date for the grant of service connection for PTSD.  The Veteran filed a Substantive Appeal in October 2010.  A Statement of the Case (SOC) and Supplemental Statement of the Case (SSOC) were submitted in February 2012 and June 2013.

In May 2014, the Veteran filed a claim for entitlement to service connection for residuals of an embolism fistula.  In November 2014, the RO denied service connection.

In December 2014, the Board remanded the issue of entitlement to an earlier effective date for PTSD as the Veteran's representative raised the issue of clear and unmistakable error in the December 1975 rating decision as the RO did not first adjudicate the issue. 

In April 2015, the Veteran's wife submitted a Substantive Appeal regarding the issues of PTSD and residuals of the embolism fistula.  The RO notified the Veteran that they could not accept the Substantive Appeal from his wife, and the Veteran requested Decision Review Officer (DRO) review with a subsequent telephone conference call.  The call occurred in June 2015, and a summation is associated with the claims file.

In May 2015, the RO issued a rating decision denying CUE in the December 1975 rating decision.  That same month, a SSOC for the issue of an earlier effective date for PTSD was issued.  

In June 2015, a SOC for the issue of service connection for residuals for embolism fistula was issued.  The Veteran submitted a NOD, which was accepted in lieu of a Substantive Appeal, in October 2015.

The issue of service connection for embolism fistula residuals is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The Veteran filed to reopen the previous denied claim of service connection for a nervous disorder in October 2008, and service connection was granted for PTSD in March 2009 with an evaluation at 30 percent.

2.  Prior to the October 2008 claim to reopen, there were no pending requests to reopen that remained unadjudicated, and no appeals or new and material evidence were submitted during the applicable appellate periods.

3.  An April 1997 rating decision denied reopening of the claim of entitlement to service connection for a nervous disorder based on the fact that new and material evidence concerning the nexus between the disability and active duty service had not been submitted. 

4.  It is not shown that the correct facts, as they were known at the time, were not before VA, or that statutory or regulatory provisions extant at the time were incorrectly applied in the December 1975 rating decision that denied service connection for a mental condition.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to October 7, 2008 for the reopening and grant of service connection for embolism fistula residuals have not been met.        38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.114, 3.155, 3.156, 3.400 (2016).

2.  The December 1975 rating decision that denied reopening of a claim for service connection for embolism fistula residuals did not involve CUE and may not be reversed or amended on the basis of CUE.  38 U.S.C.A. §§ 5101, 5107, 5110, 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.105(a), 20.302 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA Notice

VA has made all necessary attempts to satisfy the duties to notify and assist in this case.  The Veteran has not raised any procedural arguments regarding the notice or assistance provided.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Board also finds that the December 2014 remand directives have been substantially complied with.  Stegall v. West, 11 Vet. App. 268 (1998).

II.  Clear and Unmistakable Error

Previous determinations which are final and binding, including decisions of service connection, degree of disability, age, marriage, relationship, service, dependency, line of duty, and other issues, will be accepted as correct in the absence of CUE.  Where evidence establishes such error, the prior decision will be reversed or amended.  38 C.F.R. §§ 3.104, 3.105(a).  A claim of CUE is a collateral attack on a final RO decision.  Smith v. Brown, 35 F.3d 1516, 1527 (Fed. Cir. 1994). 

A three-pronged test is used to determine whether CUE was present in a prior determination: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort of error that, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Russell v. Principi, 3 Vet. App. 310, 313-14 (1992); see also Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999).  CUE is a type of error in which reasonable minds could only conclude that the original decision was fatally flawed at the time it was made.  Russell, 3 Vet. App. at 313-14.

CUE is a very specific and rare kind of error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  CUE is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Id.  The Court further indicated that in order to raise a valid claim of CUE, the Veteran must specifically indicate what the error is and that unless it is the type of error that, if true, would be CUE on its face, the Veteran must provide persuasive reasons why the decision would have been manifestly different but for the error.  Id. at 44.  The Court stated that there is a presumption of validity to otherwise final decisions, and that where such decisions are collaterally attacked, and a CUE claim is undoubtedly a collateral attack, the presumption is even stronger.  Id.

Allegations that previous adjudications have improperly weighed and evaluated the evidence can never rise to the stringent definition of clear and unmistakable error.  See Damrel v. Brown, 6 Vet. App. 242, 246 (1994).  Similarly, broad brush allegations of "failure to follow the regulations" or "failure to give due process," or any other general, nonspecific claim of error cannot constitute a valid claim of clear and unmistakable error.  Fugo, 6 Vet. App. at 44.  A breach of the duty to assist cannot form a basis for a claim of clear and unmistakable error.  Caffrey v. Brown, 6 Vet. App. 377, 382 (1994) (VA's breach of duty to assist caused incomplete record but not incorrect record); Cook v. Principi, 258 F.3d 1311 (Fed. Cir. 2001).  When there is evidence both pro and con on the issue, it is impossible for a Veteran to succeed in showing that the result would have been manifestly different.  Simmons v. West, 14 Vet. App. 84, 88 (2000).

The Veteran's representative contends that CUE is warranted beginning in December 1975 as "the claims file reveals in-service treatment for a psychiatric condition in 1968.  The record also includes a medical opinion of record in 1975, which relates the Veteran's nervousness to combat duties in Vietnam."  The representative fails to allege more than a simple disagreement as to how the facts were weighed or evaluated.  They have further failed to allege any specific statutory or regulatory provisions violated in the December 1975 rating decision.

The Veteran's argument appears to also hinge on a single medical opinion considered in the December 1975 rating decision.  While the medical opinion does state that he contracted the nervousness condition in Vietnam, it provides no medical rationale or explanation for this conclusion.  Furthermore, to the extent that the Veteran is arguing the December 1975 rating decision did not sufficiently consider, or place enough probative weight on, his in-service records, the improper weighing or evaluating of the evidence can never constitute clear and unmistakable error.  See Damrel v. Brown, 6 Vet. App. 242, 246 (1994).  As such, these contentions cannot form a basis for an assertion of CUE in the December 1975 rating decision.

As the Veteran's contentions fail to form the basis of an assertion of CUE based on the facts of record at the time or the law in effect at the time of the rating decisions at issue, revision of the December 1975 rating decision on the basis of CUE is denied.  Caffrey, 6 Vet. App. at 382; Cook, 258 F.3d 1311.

III.  Earlier Effective Date

The Veteran contends that he is entitled to an earlier effective date for the grant of service connection for PTSD.  After a thorough review of the evidence, the Board finds that he is not entitled to an earlier award.

The statutory guidelines for the determination of an effective date of an award of disability compensation are set forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400.  

A specific claim in the form prescribed by the Secretary of VA must be filed in order for benefits to be paid to any individual under the laws administered by the VA.  38 U.S.C.A. § 5101(a).  A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication indicating an intent to apply for a benefit under the laws administered by the VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought.  See 38 C.F.R. § 3.155(a); Servello, 3 Vet. App. at 199 (holding that 38 C.F.R. § 3.155(a) does not contain the word "specifically," and that making such precision a prerequisite to acceptance of a communication as an informal claim would contravene the Court's precedents and public policies underlying the statutory scheme).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  An application is defined as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); see also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999), (an expressed intent to claim benefits must be in writing in order to constitute an informal claim; an oral inquiry does not suffice).

38 C.F.R. § 3.155(c) provides that when a claim has been filed which meets the requirements of 38 C.F.R. § 3.151 or 38 C.F.R. § 3.152, an informal request for increase or reopening will be accepted as a claim.

The Veteran filed his claim to reopen the previous denial for service connection for a nervous disorder on October 7, 2008.  As the previous denials are considered final, this is the date of the original claim. As such, this is also the earliest that his effective date may be set for the grant of service connection for PTSD.  The Board finds that the Veteran is not entitled to an earlier effective date for this disability.


ORDER

Entitlement to an earlier effective date for post-traumatic stress disorder; mood disorder (previously claimed as a nervous disorder), to include as based on an allegation of clear and unmistakable error (CUE) in a December 1975 rating decision is denied.

REMAND

An additional remand is necessary in order to further adjudicate the matter of the Veteran's embolism fistula residuals.  If VA undertakes the effort to provide the Veteran with a medical examination, it must ensure that such exam is an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In this case, the examination to assess the etiology of the Veteran's embolism fistula residuals did not determine with sufficient clarity whether or not the condition was related to active duty service.  Remand is necessary to correct this error.

Accordingly, the case is REMANDED for the following action:

1.  The RO should make all reasonable efforts to obtain all outstanding, relevant medical and/or treatment records related to the Veteran's embolism fistula residuals.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e).  All obtained records should be associated with the claims file.

2.  Schedule the Veteran for a VA examination with the appropriate professional in order to assess his embolism fistula residuals.  The entire claims file must be made available to the examiner, including a copy of this remand, which must be reviewed.  The examiner should determine the nature and etiology of the Veteran's embolism fistula residuals, and advance an opinion as to the following:

(a)  Is it as least as likely as not (i.e. a probably of 50 percent or more) that the Veteran's embolism fistula residuals were incurred in, or otherwise related to, active duty service.

The examiner should consider the Veteran's lay statements regarding events that occurred during active duty service.  The examination report should specifically state that a review of the record was conducted.  The examiner should provide a complete rationale for all opinions provided.  If an opinion cannot be provided without to resorting to mere speculation, the examiner should fully explain why this is the case and identify what additional evidence (if any) would allow for a more definitive opinion.  

3.  Following completion of the foregoing, the AOJ should review the record and readjudicate the claim of service connection for an acquired psychiatric disorder.  If it remains denied, the AOJ should issue an appropriate supplemental SOC, afford the Veteran and his representative an opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


